Exhibit 10.6

LOGO [g179642img001.jpg]

NON-QUALIFIED STOCK OPTION GRANT NOTICE

Pursuant to the Allergan, Inc. 2011 Incentive Award Plan (the “Plan”), Allergan,
Inc. (the “Company”) hereby grants to the employee listed below (“Participant”),
an option to purchase the number of shares of the Company’s common stock, par
value US$0.01 per share (“Stock”), set forth below (the “Shares”) at the price
set forth below (the “Option”). The Option is subject to all of the terms and
conditions set forth in this Non-Qualified Stock Option Grant Notice (this
“Grant Notice”), in the Terms and Conditions attached hereto as Exhibit A (the
“Terms”), in the Country-Specific Terms, if any, for Participant’s country
attached hereto as Exhibit D (the “Country-Specific Terms”), in the Sub-Plan, if
any, for Participant’s country attached hereto as Exhibit E (the “Sub-Plan”),
and in the Plan, each of which is incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Grant Notice.

 

Participant:         Grant ID:         Grant Date:         Exercise Price per
Share:    US$    Total Number of Shares Subject to the Option:    shares   
Expiration Date:         Type of Option:    Non-Qualified Stock Option   
Vesting Schedule:   

Subject to the terms and conditions of the Plan, this Grant Notice, the Terms,
the Country-Specific Terms and the Sub-Plan, as applicable, the Option shall
vest and become exercisable as follows:

  

            [To be specified in individual agreements]

  

Except as provided in Sections 3.2 or 3.5 of the Terms, in the Country-Specific
Terms or in the Sub-Plan, if applicable, as otherwise provided by the
Administrator or as set forth in a written agreement between the Company and
Participant, in no event shall the Option vest and become exercisable for any
additional shares of Stock following Participant’s Termination of Employment (as
defined in the Terms).

All decisions and interpretations of the Administrator arising under the Plan,
this Grant Notice, the Terms, the Country-Specific Terms or the Sub-Plan, if
applicable, or relating to the Option shall be binding, conclusive and final.

ALLERGAN, INC.

 

By:

       

Print Name:

       

Title:

       

Address:

  

2525 Dupont Drive

     

Irvine, California 92612

  



--------------------------------------------------------------------------------

Attachments:

   Terms and Conditions (Exhibit A)    Allergan, Inc. 2011 Incentive Award Plan
(Exhibit B)    Allergan, Inc. 2011 Incentive Award Plan Prospectus (Exhibit C)
   Country-Specific Terms (Exhibit D)    Sub-Plan (Exhibit E)



--------------------------------------------------------------------------------

EXHIBIT A TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE

TERMS AND CONDITIONS

May 2011

Pursuant to the Non-qualified Stock Option Grant Notice (the “Grant Notice”) to
which these Terms and Conditions (the “Terms”) are attached, Allergan, Inc. (the
“Company”) granted to the participant (“Participant”) specified on the Grant
Notice an option under the Allergan, Inc. 2011 Incentive Award Plan (the “Plan”)
to purchase the number of shares of the Company’s common stock, par value
US$0.01 per share (“Stock”), indicated in the Grant Notice, subject to the terms
and conditions of the Grant Notice, the Terms, the Plan, the Country-Specific
Terms, if any, for Participant’s country, attached hereto as Exhibit D (the
“Country-Specific Terms”), and the Sub-Plan, if any, for Participant’s country,
attached hereto as Exhibit E (the “Sub-Plan”). Any reference herein to the Terms
shall include the Country-Specific Terms and any reference to the Plan shall
include the Sub-Plan, as applicable.

 

I. GENERAL

1.1. Defined Terms. Wherever the following terms are used herein they shall have
the meanings specified below, unless the context clearly indicates otherwise.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Grant Notice or, if not defined therein, the Plan.

“Cause” means, (i) with respect to any Participant who is a party to a
change-in-control agreement with the Company or who participates in a Company
sponsored change-in-control policy, plan or program, the definition given to
such term in the applicable agreement, policy, plan or program (provided that
such definition shall not apply for purposes of Section 3.4 of the Terms) and
(ii) in all other cases, any conduct set forth on the Grant Date in the
Company’s employee handbook or Management Practices and Guidelines (or any
successor thereto) justifying immediate termination without the benefit of a
counseling review or severance pay.

“Job Elimination” means Participant’s Termination of Employment by the Company
or any Subsidiary, other than a Qualifying Termination, under circumstances
satisfying each of the following conditions, as determined in the sole and
absolute discretion of the Company: (i) Participant’s Termination of Employment
results in or is part of a net headcount reduction of one or more employees,
(ii) Participant is not offered a comparable position with the Company, a
Subsidiary or a successor entity of the Company or a Subsidiary and (iii) the
Company provides written notice to Participant prior to his or her Termination
of Employment that it has determined Participant’s Termination of Employment is
a “job elimination.”

“Qualifying Termination” means Participant’s Termination of Employment with the
Company or any Subsidiary during the 24-month period commencing on the date of a
Change in Control, unless:

(i) Participant voluntarily terminates his or her employment with the Company or
any Subsidiary during such period. Participant, however, shall not be considered
to have voluntarily terminated his or her employment with the Company or any
Subsidiary if one or more of the following occurs following the Change in
Control, and subsequent to such event Participant elects to terminate his or her
employment with the Company or any Subsidiary: (A) a material diminution in
Participant’s base compensation; (B) a material diminution in Participant’s
position with the Company or any Subsidiary without Participant’s consent such
that there is a material diminution in Participant’s authority, duties or
responsibilities; (C) a change in



--------------------------------------------------------------------------------

Participant’s principal location of employment that is both material and greater
than fifty (50) miles from its location prior to the Change in Control without
Participant’s express written consent; provided, however, that Participant
hereby acknowledges that Participant may be required to engage in travel in
connection with the performance of Participant’s duties and that such travel
shall not constitute a change in Participant’s principal location of employment
for purposes hereof; or (D) any other action or inaction that constitutes a
material breach by the Company or any Subsidiary of any agreement under which
Participant provides services. Notwithstanding the foregoing, Participant’s
termination of his or her employment with the Company or any Subsidiary as a
result of the occurrence of any of the foregoing shall not constitute a
“Qualifying Termination” unless Participant gives the Company written notice of
such occurrence within ninety (90) days of such occurrence and such occurrence
is not cured by the Company within thirty (30) days of the date on which such
written notice is received by the Company.

(ii) The termination is on account of Participant’s death or permanent and total
disability (within the meaning of Section 22(e)(3) of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”)).

(iii) Participant is involuntarily terminated for Cause during such period.

In addition, notwithstanding anything contained in the Terms to the contrary, if
Participant’s Termination of Employment occurs prior to a Change in Control and
it is determined that such termination (x) was at the request of a third party
who has indicated an intention or taken steps reasonably calculated to effect a
Change in Control and who subsequently effectuates a Change in Control or
(y) otherwise occurred in connection with, or in anticipation of, a Change in
Control which actually occurs, then, for all purposes of the Terms, the date of
a Change in Control with respect to Participant shall mean the date immediately
prior to the date of Participant’s Termination of Employment.

“Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without Cause, including, without limitation, a
termination by resignation, discharge, death, disability or retirement, but
excluding terminations where there is a simultaneous reemployment or continuing
employment of Participant by the Company or any Subsidiary. The Administrator,
in its discretion, shall determine the effect of all matters and questions
relating to Participant’s Termination of Employment, including, without
limitation, when Participant is no longer actively employed for purposes of
Section 5.3(k) of the Terms and the question of whether such Termination of
Employment resulted from a discharge for Cause, a Qualifying Termination or a
Job Elimination. For purposes of the Terms, Participant’s employee-employer
relationship shall be deemed to be terminated in the event that the Subsidiary
employing Participant ceases to remain a Subsidiary following any merger, sale
of stock or other corporate transaction or event (including, without limitation,
a spin-off).

“written agreement” shall mean any written agreement between the Company and
Participant or any written policy approved by the Administrator that applies to
Participant.

1.2. Incorporation of Terms of Plan. The Option is also subject to the terms and
conditions of the Plan, which are incorporated herein by reference.

 

II. GRANT OF OPTION

2.1. Grant of Option. Effective as of the grant date specified on the Grant
Notice (the “Grant Date”), the Company irrevocably grants to Participant an
option (the “Option”) to purchase any part or

 

A-2



--------------------------------------------------------------------------------

all of the Shares specified on the Grant Notice, subject to the terms and
conditions set forth in the Plan and the Terms.

2.2. Exercise Price. The exercise price payable for the Shares subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge. In addition to the exercise price, Participant shall be responsible for
any Tax-Related Items, as defined in Section 4.5(a) of the Terms.

 

III. PERIOD OF EXERCISABILITY

3.1. Commencement of Exercisability.

(a) Subject to Sections 3.3 and 3.4, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice and Sections 3.2 and 3.5, or at such earlier times as are set forth in a
written agreement between the Company and Participant.

(b) Except as provided in Sections 3.2 and 3.5, in the Country-Specific Terms or
the Sub-Plan, as applicable, as otherwise provided by the Administrator or as
set forth in a written agreement between the Company and Participant, the
unvested and unexercisable portion of the Option shall terminate immediately
upon Participant’s Termination of Employment.

3.2. Acceleration of Vesting and Exercisability. Notwithstanding anything to the
contrary in Section 3.1 or the Grant Notice, the Option shall become fully
vested and exercisable on an accelerated basis under the following
circumstances:

(a) if Participant’s Termination of Employment occurs by reason of Participant’s
Job Elimination and Participant executes and delivers, and does not revoke, a
general waiver and release of all claims against the Company and its
Subsidiaries and the employees, directors, agents and affiliates of the Company
and its Subsidiaries, in a form acceptable to the Company in its sole and
absolute discretion, then the Option shall become fully vested and exercisable
upon the date such general waiver and release of all claims becomes effective
and irrevocable; provided, that such general waiver and release of all claims
becomes effective and irrevocable prior to the expiration of the Option pursuant
to Section 3.4 or such earlier date as may be specified by the Company; and

(b) if Participant’s Termination of Employment occurs by reason of Participant’s
death or permanent and total disability (within the meaning of Section 22(e)(3)
of the Code), then the Option shall become fully vested and exercisable
immediately prior to Participant’s Termination of Employment.

3.3. Duration of Exercisability. The Option shall become vested and exercisable
for the shares of Stock in one or more installments as specified in Section 3.1,
subject to acceleration as provided in Section 3.2 or Section 3.5, the
Country-Specific Terms or the Sub-Plan, as applicable, or pursuant to the Plan,
or any other written agreement between the Company and Participant. Each such
installment that becomes vested and exercisable shall remain vested and
exercisable until it becomes unexercisable under Section 3.4 or Section 3.5, as
applicable.

3.4. Expiration of Option. Subject to the Country-Specific Terms or the
Sub-Plan, as applicable, the Option shall terminate and shall not be exercised
after the first to occur of the following events:

(a) the expiration of ten years from the Grant Date;

 

A-3



--------------------------------------------------------------------------------

(b) except as otherwise provided in a written agreement between Participant and
the Company, the expiration of three months following the date of Participant’s
Termination of Employment, unless such Termination of Employment occurs by
reason of Participant’s death, permanent and total disability (within the
meaning of Code Section 22(e)(3)) or discharge for Cause or occurs on or after
Participant’s Normal Retirement Eligibility Date;

(c) except as otherwise provided in a written agreement between Participant and
the Company, the expiration of thirty-six months (or such shorter period of not
less than three months as may be specified by the Administrator) following the
date of Participant’s Termination of Employment on or after Participant’s Normal
Retirement Eligibility Date, unless such Termination of Employment occurs by
reason of Participant’s discharge for Cause;

(d) except as otherwise provided in a written agreement between Participant and
the Company, the expiration of twelve months following the date of Participant’s
Termination of Employment by reason of Participant’s death or permanent and
total disability (within the meaning of Code Section 22(e)(3)), unless such
Termination of Employment occurs on or after Participant’s Normal Retirement
Eligibility Date; or

(e) except as otherwise provided in a written agreement between Participant and
the Company, the date of Participant’s Termination of Employment by the Company
or any Subsidiary by reason of Participant’s discharge for Cause.

Notwithstanding Section 3.4(c) above, if the Company receives an opinion of
counsel that there has been a legal judgment and/or legal development that
results in the favorable treatment that applies to the Option pursuant to
Section 3.4(c) above being deemed unlawful and/or discriminatory, the Option
will remain outstanding and exercisable for the maximum period permitted by
applicable law, but in any event shall terminate and cease to be exercisable
after the expiration of thirty-six months (or such shorter period of not less
than three months as may be specified by the Administrator) following the date
of Participant’s Termination of Employment on or after Participant’s Normal
Retirement Eligibility Date, unless such Termination of Employment occurs by
reason of Participant’s discharge for Cause.

3.5. Effect of Change in Control. Notwithstanding anything to the contrary in
Sections 3.1 through 3.4 or the Grant Notice, in the event of a Change in
Control, the following provisions shall apply:

(a) If (i) the successor or surviving entity (or any affiliate thereto) assumes
the Option (or permits the Option to remain outstanding) or replaces the Option
with an option to acquire stock in such successor or surviving entity (or any
affiliate thereto) (any such replacement award, a “Substitute Award”) and
(ii) any assumption or replacement described in (i) satisfies the requirements
set forth in U.S. Treasury Regulation section 1.409A-1(b)(5)(v)(D), the Option
or Substitute Award shall remain outstanding and be governed by their respective
terms and the provisions set forth in the Plan, subject to Section 3.5(c).

(b) If the successor or surviving entity (or any affiliate thereto) does not
assume or replace the Option (or permit the Option to remain outstanding) as
provided in Section 3.5(a), the Option shall become fully vested and exercisable
immediately prior to the occurrence of such Change in Control and shall remain
outstanding until the Change in Control, subject to the Administrator’s
discretion to take any action with respect to the Option permitted under
Section 14.2 of the Plan.

(c) If the successor or surviving entity (or any affiliate thereto) assumes or
replaces the Option (or permits the Option to remain outstanding) as provided in
Section 3.5(a) and Participant experiences a Qualifying Termination, the Option
or Substitute Award, as applicable, shall become fully

 

A-4



--------------------------------------------------------------------------------

vested and exercisable immediately prior to the date of such termination and
shall remain outstanding and exercisable until the date set forth in
Section 3.4(a). For the avoidance of doubt, if Participant incurs a Termination
of Employment for any reason other than a Qualifying Termination during the
24-month period commencing on the date of a Change in Control, Sections 3.1
through 3.4 shall continue to apply with respect to the Option without regard to
the Change in Control.

 

IV. EXERCISE OF OPTION

4.1. Person Eligible to Exercise. Except as provided in Sections 5.2(b), during
Participant’s lifetime, only Participant may exercise the Option or any portion
thereof. After Participant’s death, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.4 or
Section 3.5 (as applicable), be exercised by Participant’s personal
representative or by any person empowered to do so under Participant’s will or
under the then applicable laws of descent and distribution.

4.2. Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.4 or Section 3.5, as applicable.

4.3. Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.4 or Section 3.5, as applicable:

(a) An exercise notice in a form specified by the Administrator, stating that
Participant is electing to exercise the Option or a portion thereof, such notice
complying with all applicable rules established by the Administrator;

(b) The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including full
payment of all applicable Tax-Related Items (as defined in Section 4.5(a)),
which may be in one or more of the forms of consideration permitted under
Section 4.4; and

(c) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.

Notwithstanding the foregoing, the Company shall have the right to specify all
conditions of the manner of exercise, which conditions may vary by country and
which may be subject to change from time to time.

4.4. Method of Payment. Payment of the exercise price and any Tax-Related Items
shall be by any of the following, or a combination thereof, at Participant’s
election:

(a) cash;

(b) check;

(c) to the extent permitted under applicable laws, delivery of a notice that
Participant has placed a market sell order with a broker with respect to shares
of Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate exercise price and any Tax-Related
Items (as defined in

 

A-5



--------------------------------------------------------------------------------

Section 4.5(a)); provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;

(d) if Participant resides in the U.S.: through the delivery of shares of Stock
which have been owned by Participant for such period of time as may be necessary
to avoid adverse accounting consequences, duly endorsed for transfer to the
Company with a Fair Market Value on the date of exercise equal to the aggregate
exercise price and any Tax Related Items (as defined in Section 4.5(a)) of the
Option or exercised portion thereof;

(e) to the extent permitted by the Administrator, through the delivery of other
lawful consideration; or

(f) any combination of the foregoing.

4.5. Taxes.

(a) Regardless of any action the Company or Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including, but not limited to, the grant,
vesting or exercise of the Option, the subsequent sale of shares of Stock
purchased pursuant to such exercise, and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate Participant’s liability
for Tax-Related Items or achieve any particular tax result. Further, if
Participant becomes subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

(b) Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i) withholding from Participant’s wages or other cash compensation payable to
Participant by the Company and/or the Employer; or

(ii) withholding from proceeds of the sale of shares of Stock purchased upon
exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or

(iii) withholding in shares of Stock to be issued upon exercise of the Option.

(c) To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Stock, for tax purposes,
Participant is deemed to have been issued the full number of shares of Stock

 

A-6



--------------------------------------------------------------------------------

subject to the exercised Option, notwithstanding that a number of the shares of
Stock are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of Participant’s participation in the Plan.

(d) Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of shares of Stock, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

4.6. Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any shares
of Stock purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
Stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state, federal, foreign or local law or under rulings or regulations
of the U.S. Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its sole and absolute
discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any state, federal,
foreign or local governmental agency which the Administrator shall, in its sole
and absolute discretion, determine to be necessary or advisable;

(d) The receipt by the Company of full payment for such shares, which may be in
one or more of the forms of consideration permitted under Section 4.4 as well as
the payment of any Tax-Related Items pursuant to Section 4.5; and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

4.7. Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of any part of the Option unless and until
such shares shall have been issued by the Company to such holder (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment will be made for a dividend or
other right for which the record date is prior to the date the shares are
issued, except as provided in Section 14.2 of the Plan.

 

V. OTHER PROVISIONS

5.1. Administration. The Administrator shall have the power to interpret the
Plan and the Terms and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be binding, conclusive and final upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, the Terms or the Option. In its sole and absolute discretion, the
Board may at

 

A-7



--------------------------------------------------------------------------------

any time and from time to time exercise any and all rights and duties of the
Administrator under the Plan and the Terms, subject to Section 13.2 of the Plan.

5.2. Limited Transferability.

(a) Subject to Section 5.2(b), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution. Neither the Option nor any interest or right therein or part
thereof shall be liable for Participant’s debts, contracts or engagements or the
debts, contracts or engagements of Participant’s successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

(b) Notwithstanding any other provision of the Terms, if Participant resides in
the U.S. and the Administrator consents, Participant may transfer the Option to
one or more “Permitted Transferees” (as defined in the Plan), subject to the
following terms and conditions:

(i) the Option shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution;

(ii) the Option shall continue to be subject to all the terms and conditions of
the Plan and the Terms, as amended from time to time, as applicable to
Participant (other than the ability to further transfer the Option); and

(iii) Participant and the Permitted Transferee execute any and all documents
requested by the Company, including, without limitation, documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under applicable federal and
state securities laws, and (C) evidence the transfer.

Unless transferred to a Permitted Transferee in accordance with Section 5.2(b),
during the lifetime of Participant, only Participant may exercise the Option or
any portion thereof. Subject to such conditions and procedures as the
Administrator may require, a Permitted Transferee may exercise the Option or any
portion thereof during Participant’s lifetime. After the death of Participant,
any exercisable portion of the Option may, prior to the time when the Option
becomes unexercisable under Section 3.4 or Section 3.5, as applicable, be
exercised by Participant’s personal representative or by any person empowered to
do so under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

5.3. Nature of Grant. In accepting the grant of the Option, Participant
acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Administrator;

 

A-8



--------------------------------------------------------------------------------

(d) Participant is voluntarily participating in the Plan;

(e) the Option and the shares of Stock subject to the Option are not intended to
replace any pension rights;

(f) nothing in the Plan or the Terms shall confer upon Participant any right to
continue in the employ or service of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate Participant’s services at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in a written
agreement between the Company or a Subsidiary and Participant;

(g) if Participant exercises the Option and obtains shares of Stock, the value
of those shares purchased upon exercise may increase or decrease in value, even
below the exercise price;

(h) if the underlying shares of Stock do not increase in value, the Option will
have no intrinsic value;

(i) the future value of the underlying shares of Stock is unknown and cannot be
predicted;

(j) no claim or entitlement to compensation or damages shall arise from
termination of the Option resulting from Participant’s Termination of Employment
by the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws), and as a condition to receiving the Option grant,
Participant irrevocably agrees (i) never to institute any claim against the
Company or the Employer in the event of any such termination of the Option,
(ii) to waive his or her ability, if any, to bring any such claim, and (iii) to
release the Company and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claims;

(k) except as provided otherwise in Section 3.2 or 3.5, in the event of
Participant’s Termination of Employment (whether or not in breach of local labor
laws), Participant’s right to vest in the Option under the Plan, if any, will
terminate effective as of the date that Participant is no longer actively
employed; furthermore, in the event of Participant’s Termination of Employment
(whether or not in breach of local labor laws), Participant’s right to exercise
the Option after Termination of Employment, if any, will be measured by the date
of termination of active employment and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively employed for purposes of Participant’s Option grant;

(l) if Participant resides outside of the U.S., the following additional
provisions shall apply:

(i) the Option and the shares of Stock subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of Participant’s employment contract, if any; and

 

A-9



--------------------------------------------------------------------------------

(ii) except as explicitly provided pursuant to the terms of a written benefit
plan maintained by the Company or a Subsidiary, the Option and the shares of
Stock subject to the Option are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary.

5.4. Data Privacy. This Section 5.4 applies to Participant only if Participant
resides outside of the U.S. If Participant resides outside the U.S., then
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in these Terms and any other Option grant materials by and among, as
applicable, the Employer, the Company and its Subsidiaries for the purpose of
implementing, administering and managing Participant’s participation in the
Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of the Option
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).

Participant understands that Data will be transferred to Charles Schwab & Co.,
Inc., or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, Charles Schwab & Co., Inc.,
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Participant understands, however, that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

5.5. Shares to Be Reserved. The Company shall at all times during the term of
the Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of the Terms.

5.6. Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be deemed duly given only when
delivered in person or when sent by certified mail

 

A-10



--------------------------------------------------------------------------------

(return receipt requested) and deposited (with postage prepaid) in a post office
or branch post office regularly maintained by the local postal service,
addressed as follows:

 

 

If to the Company:

  

Allergan, Inc.

Attention: General Counsel

2525 Dupont Drive

Irvine, California 92612

 

If to Participant:

  

To Participant’s most recent address then

on file in the Company’s personnel records.

By a notice given pursuant to this Section 5.6, either party may thereafter
designate a different address for notices to be given to that party. Any notice
which is required to be given to Participant shall, if Participant is then
deceased, be given to the person entitled to exercise the Option pursuant to
Section 4.1 by written notice under this Section 5.6.

5.7. Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Terms.

5.8. Governing Law; Venue. The Terms shall be administered, interpreted and
enforced under the laws of the State of Delaware, without regard to conflicts of
law principles thereof.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Terms, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Orange County, California, or the U.S. federal courts for the Central
District of California, and no other courts, where this grant is made and/or to
be performed.

5.9. Severability. Should any provision of the Terms be determined by a court of
law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.

5.10. Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the U.S.
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the U.S. Securities and Exchange Commission thereunder, and
state, foreign or local securities laws and regulations. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Option
is granted and may be exercised, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and the Terms shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

5.11. Amendments. Except as explicitly prohibited by the Plan, the Terms may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment or modification
of the Terms shall adversely affect the Option in any material way without
Participant’s prior written consent. The Terms may not be modified, suspended or
terminated except by an instrument in writing signed by a duly authorized
representative of the Company and, if Participant’s consent is required, by
Participant or such other person as may be permitted to exercise the Option
pursuant to Section 4.1.

 

A-11



--------------------------------------------------------------------------------

5.12. Successors and Assigns. The Company may assign any of its rights with
respect to the Option to single or multiple assignees, and the Terms shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.2, the Terms shall be binding
upon Participant and Participant’s heirs, executors, administrators, successors
and assigns.

5.13. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Terms, if Participant is subject to Section 16 of
the Exchange Act, the Plan, the Option and the Terms shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, the Terms shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.

5.14. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying shares of Stock. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

5.15. Language. If Participant has received these Terms or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

5.16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

5.17. Country-Specific Terms and Sub-Plans. Notwithstanding anything to the
contrary herein, the Option grant shall be subject to the Country-Specific Terms
and the Sub-Plans, if any, attached hereto as Exhibit D and Exhibit E for
Participant’s country. Moreover, if Participant relocates to one of the
countries included in the Country-Specific Terms, the special terms and
conditions for such country will apply to Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Country-Specific Terms constitute part of these Terms and are
incorporated herein by reference.

5.18. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require me to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

5.19. Currency. All calculations under the Plan shall be prepared based on U.S.
dollars. Amounts denominated in any currency other than U.S. dollars shall be
converted into U.S. dollars on the basis of the Exchange Rate in effect on the
relevant date. The “Exchange Rate” shall be the rate at which the relevant
currency is converted into U.S. dollars, as reported on the relevant date in The
Wall Street Journal (or such other reliable source as may be selected from time
to time by the Administrator in its discretion).

 

A-12



--------------------------------------------------------------------------------

5.20. Entire Agreement. The Plan and the Terms constitute the entire agreement
of the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

 

A-13



--------------------------------------------------------------------------------

EXHIBIT B TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE

ALLERGAN, INC. 2011 INCENTIVE AWARD PLAN



--------------------------------------------------------------------------------

EXHIBIT C TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE

ALLERGAN, INC. 2011 INCENTIVE AWARD PLAN PROSPECTUS



--------------------------------------------------------------------------------

EXHIBIT D TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE

COUNTRY-SPECIFIC TERMS

FOR PARTICIPANTS OUTSIDE THE U.S.



--------------------------------------------------------------------------------

EXHIBIT E TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE

ALLERGAN, INC. 2011 INCENTIVE AWARD PLAN SUB-PLAN